Exhibit 10.23

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on February 16,
2005, with an effective date of January 1, 2005 (the “Effective Date”), between
TOUSA Associates Services Company, a Delaware corporation (the “Employer”) and
Mark Upton, an individual (the “Employee”).

Recitals

Employer and Employee were parties to an Employment Agreement (the “Employment
Agreement”) that expired by its terms on December 31, 2004. Employer and
Employee now desire to enter into this Agreement to set forth the new terms and
conditions of their employment relationship.

Agreement

In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:

1. Definitions. Capitalized terms shall have the meanings defined in this
Agreement or on Exhibit A attached hereto unless the context otherwise requires.
Exhibits A and B are incorporated herein by this reference.

2. Employment Term and Duties.

2.1 Employment Term. The Employer employs the Employee, and the Employee accepts
employment by the Employer, on the terms and conditions set forth in this
Agreement and for the period of time set forth in Exhibit B (the “Employment
Period”), which Employment Period shall be the term of this Agreement.

2.2 Duties.

(a) The Employee will serve in the position set forth on Exhibit B. The Employee
will use his best efforts to promote the success of the Employer’s business, and
will cooperate fully with the senior management of the Employer in the
advancement of the best interests of the Employer.

(b) With the prior written consent of the CEO of the Employer (the “CEO”), which
consent may be revoked by the CEO at any time and for any reason, the Employee
may engage in the following activities during the Employment Period so long as
such activities do not, in the sole judgment of the CEO, interfere or conflict
with Employee’s duties to Employer as set forth in Section 2.2(a) above:
(i) serve on corporate, civic, religious, educational, and/or charitable boards
or committees; (ii) deliver lectures, fulfill speaking engagements, or teach at
educational institutions without receiving any compensation other than
reimbursement of expenses, nominal stipends, or similar forms of compensation;
and (iii) manage his personal investments, provided that such investments do not
conflict with the Employee’s duties and responsibilities under this Agreement.
If the Employee is appointed or elected an officer or director of the Employer
or any Affiliate, the Employee will fulfill his duties as such officer or
director without additional compensation. Upon termination of this Agreement for
any reason, the Employee automatically resigns as of such date as an officer and
director of the Employer and each Affiliate of which he is an officer or
director, if any.

2.3 Location. The Employee’s primary place of employment hereunder shall be as
set forth in Exhibit B.

3. Compensation and Benefits.

3.1 Base Salary. During the term of this Agreement, the Employee will be paid an
annual salary as set forth on Exhibit B (“Base Salary”), payable in periodic
installments according to the Employer’s customary payroll practices.

3.2 Benefits. The Employee (and the Employee’s spouse and dependents, where
applicable) shall be permitted to participate in such 401(k) plan (or similar
qualified plan) and any welfare benefit plan, program, or fringe benefit made
available to other similarly situated employees that may be in effect from time
to time, subject to the Employee (and the Employee’s spouse and dependents,
where applicable) meeting the eligibility requirements under the terms of each
of those plans (collectively, the “Benefits”). However, the Employer may modify
or terminate any employee benefit plan at any time and in the Employer’s sole
discretion, so long as such modification or termination equally affects all of
the Employer’s similarly situated employees.

3.3 Reimbursement of Expenses. In accordance with the rules and policies that
the Company may establish from time to time for its employees, the Company shall
reimburse the Employee for business expenses reasonably incurred by him in the
performance of his duties. Requests for reimbursement must be accompanied by
appropriate documentation and submitted to the Company on a monthly basis. Any
unusual or extraordinary expenses to be incurred shall require prior approval of
the Company in order to be eligible for reimbursement.

3.4 Vacation. The Employee shall be entitled to four (4) weeks vacation per
calendar year (prorated for less than a full year). Unused vacation time not to
exceed an aggregate of two (2) weeks for all prior years may be accumulated or
carried over from year to year. The Employee shall not be entitled to any
compensation for unused vacation time except as provided in Section 4.

4. Termination.

4.1 Death; Disability. This Agreement will terminate automatically upon the
death or Disability of the Employee.

4.2 Termination Notice. Any termination of the Employee’s employment other than
a termination pursuant to Section 4.1 hereof shall be by written notice to the
other party, indicating the specific termination provision in this Agreement
relied upon, if any, and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of the Employee’s
employment under the provision so indicated. The date of the Employee’s
termination of employment shall be specified in such notice; provided, however,
that such date may not be earlier than any applicable cure periods as set forth
herein. If a termination is being effected by the Employee, such date shall not
be less than two (2) months from the date the written notice is given to the
Employer (the “Required Notice”). Failure to provide the Required Notice shall
be deemed a breach of this Agreement by the Employee for which the Employee will
be liable to the Employer as provided herein and for any damages caused by such
breach.

4.3 Termination Pay. Upon termination of the Employee’s employment, the Employer
will be obligated to pay or provide the Employee or the Employee’s estate, as
the case may be, only such compensation and Benefits as are provided in this
Section 4.3 and, if applicable, in Section 5.3 hereof.

(a) Termination by the Employer for Cause; Resignation of the Employee without
Good Reason or Required Notice. If (i) the Employer terminates the Employee’s
employment for Cause; (ii) the Employee terminates his employment for any reason
other than Good Reason; or (iii) the Employee terminates his employment for any
reason without the Required Notice, the Employee shall be entitled to receive
the Accrued Obligations from the Employer, payable to Employee within thirty
(30) Business Days after the date of termination. Except as specifically
provided herein, the Employee shall not be entitled to any other payments or
Benefits pursuant to this Agreement.

(b) Termination due to Disability or upon Death. If the Employee’s employment is
terminated due to Disability or upon the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to receive from the
Employer the Accrued Obligations, payable to Employee or Employee’s legal
representative within thirty (30) Business Days after the date of termination.

(c) Termination by the Employee due to Good Reason or by the Employer without
Cause. If the Employee’s employment is terminated by the Employer without Cause
or by the Employee for Good Reason, the Employee shall be entitled to receive
from the Employer the following, payable to Employee within thirty (30) Business
Days after the date of termination: (i) the Termination Payment and (ii) if the
Employee timely elects continuation coverage under the Employer’s group health
plan, an amount equal to the monthly premium charge for such coverage, for the
lesser of the then remaining term of the Employment Period or the period of such
continued health coverage, at the active employee premium rate for similar
coverage.

4.4 Release and Waiver. Notwithstanding anything in Section 4.3 to the contrary,
the Employee shall not be entitled to any payment or Benefit pursuant to
Section 4.3, except for Accrued Obligations as required by law, unless the
Employee has delivered to the Employer a general release, signed and in a form
acceptable to the Employer, that releases the Employer and its Affiliates, and
all their respective officers, directors, employees, and agents from any and all
claims of any kind that the Employee may have arising out of the Employee’s
relationship with the Employer or the termination of employment and such release
has become irrevocable.

4.5 Other Effects. Upon termination of this Agreement for any reason set forth
in this Section 4, any other agreement in effect between Employee and Employer,
including any consulting arrangements, shall immediately terminate.

5.0 Non-Solicitation; Non-Disparage.

5.1 The Employee covenants that he will not, directly or indirectly:

(a) whether for the Employee’s own account or the account of any other person
and at any time during his employment with the Employer or its Affiliates and
the (i) solicit, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any person who is an employee of the Employer or an
Affiliate, or in any manner induce, or attempt to induce, any employee of the
Employer or its Affiliates to terminate his or her employment with the Employer
or its Affiliate; or (ii) interfere with the Employer’s or its Affiliate’s
relationship with any person or entity that, at any time during the Employment
Period, was an employee, contractor, supplier, or customer of the Employer or
its Affiliate; or

(b) at any time after the termination of his employment, disparage the Employer
or its Affiliates or any shareholders, directors, officers, employees, or agents
of the Employer or any of its Affiliates, so long as the Employer does not
disparage the Employee;

6. Non-Disclosure Covenant

6.1 Acknowledgments by the Employee. The Employee acknowledges that (a) the
Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its business; and (c) the provisions of this Section 6 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.

6.2 Covenants of the Employee. The Employee covenants as follows:

(a) Confidentiality. During and after his employment with the Employer and its
Affiliates, the Employee will hold in confidence the Confidential Information
and will not disclose such Confidential Information to any person other than in
connection with the performance of his duties and obligations hereunder, except
with the specific prior written consent of the Board of Directors or the CEO;
provided, however, that the parties agree that this Agreement does not prohibit
the disclosure of Confidential Information where applicable law requires in
response to subpoenas and/or orders of a governmental agency or court of
competent jurisdiction. In the event that the Employer is requested or becomes
legally compelled under the terms of a subpoena or order issued by a court of
competent jurisdiction or by a governmental body to disclose Confidential
Information, the Employee agrees that he will (i) immediately provide the
Employer with written notice of the existence, terms, and circumstances,
surrounding such request(s) so that the Employer may seek an appropriate
protective order or other appropriate remedy, (ii) cooperate with the Employer
in its efforts to decline, resist, or narrow such requests, and (iii) if
disclosure of such Confidential Information is required in the opinion of
counsel, exercise reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such disclosed
information.

(b) Trade Secrets. Any and all trade secrets of the Employer will be entitled to
all the protections and benefits under the federal and state trade secret and
intellectual property laws and any other applicable law. If any information that
the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for the
purposes of this Agreement, so long as it otherwise meets the definition of
Confidential Information. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(c) Removal. The Employee will not remove from the Employer’s premises (except
to the extent such removal is for purposes of the performance of the Employee’s
duties at home or while traveling, or except otherwise specifically authorized
by the Employer) any document, record, notebook, plan, model, component, device,
or computer software or code, whether embodied in a disk or in any other form
belonging to the Employer or used in the Employer’s business (collectively, the
“Proprietary Items”). All of the Proprietary Items, whether or not developed by
the Employee, are the exclusive property of the Employer. Upon termination of
his employment, or upon the request of the Employer during the Employment
Period, the Employee will return to the Employer all of the Proprietary Items
and Confidential Information in the Employee’s possession or subject to the
Employee’s control, and the Employee shall not retain any copies, abstracts,
sketches, or other physical embodiments in electronic form or otherwise, of any
such Proprietary Items or Confidential Information.

(d) Development of Intellectual Property. Any and all writings, inventions,
improvements, plans, designs, architectural work papers, drawings, processes,
procedures, and/or techniques (“Intellectual Property”) which the Employee
(i) made, conceived, discovered, or developed, either solely or jointly with any
other person or persons, at any time when the Employee was an employee of the
Employer whether pursuant to this Agreement or otherwise, whether or not during
working hours, and whether or not at the request or upon the suggestion of the
Employer, which relate to or were useful in connection with any business now or
hereafter carried on or contemplated by the Employer, including developments or
expansions of its fields of operations, or (ii) may make, conceive, discover, or
develop, either solely or jointly with any other person or persons, at any time
when the Employee is an employee of the Employer, whether or not during working
hours and whether or not at the request or upon the suggestion of the Employer,
which relate to or are useful in connection with any business now or hereafter
carried on or contemplated by the Employer, including developments or expansions
of its present fields of operations, shall be the sole and exclusive property of
the Employer. The Employee shall make full disclosure to the Employer of all
such Intellectual Property and shall do everything necessary or desirable to
vest the absolute title thereto in the Employer. The Employee shall write and
prepare all specifications and procedures regarding such Intellectual Property
and otherwise aid and assist the Employer so that the Employer can prepare and
present applications for copyright, patent, or trademark protection therefor and
can secure such copyright, patent, or trademark wherever possible, as well as
reissues, renewals, and extensions thereof, and can obtain the record title to
such copyrights, patents, or trademarks so that the Employer shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright, patent, or trademark protection. The Employee shall not be entitled
to any additional or special compensation or reimbursement regarding any and all
such Intellectual Property.

7. General Provisions of Sections 5 and 6.

7.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of Sections 5 and 6 of this Agreement would be irreparable and that
an award of monetary damages to the Employer for such a breach may be an
inadequate remedy. Consequently, the Employer will have the right, in addition
to all other rights, to seek injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement. The Employee waives any requirement that the Employer secures or
posts any bond in conjunction with any such remedies. The Employee further
agrees to and hereby does submit to in personam jurisdiction before each and
every court for that purpose. Without limiting the Employer’s rights under this
Section 7 or any other remedies available to the Employer, if the Employee
breaches any other provisions of Sections 5 and 6 and such breach is proven in a
court of competent jurisdiction, the Employer will have the right to cease
making any payments or providing Benefits otherwise due to the Employee under
this Agreement.

7.2 Covenants of Sections 5 and 6 are Essential and Independent Covenants. The
covenants of the Employee in Sections 5 and 6 hereof are essential elements of
this Agreement, and without the Employee’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or continued
the employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer. In addition, the
Employee’s covenants in Sections 5 and 6 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise will not excuse the Employee’s breach of any covenant in Sections 5
or 6. Notwithstanding anything in the Agreement to the contrary, the covenants
and agreements of the Employee in Sections 5 and 6 shall survive the termination
of the Agreement, except as provided below.

8. General Provisions.

8.1 Indemnification. The Employer shall indemnify and hold harmless the Employee
to the fullest extent permitted by applicable law against all costs (including
reasonable attorneys’ fees and costs), judgments, penalties, fines, amounts paid
in settlements, interest, and all other liabilities incurred or paid by the
Employee in connection with the investigation, defense, prosecution, settlement,
or appeal of any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative and to which the
Employee was or is a party or is threatened to be made a party by reason of the
fact that the Employee is or was an officer, employee, or agent of the Employer
or its Affiliates, including any property owner or condominium association that
the Employee has been asked to serve on by the Employer, or by reason of
anything done or not done by the Employee in any such capacity or capacities,
provided that the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not opposed to the best interests of the
Employer, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Employer also shall
pay any and all expenses (including reasonable attorney’s fees) incurred by the
Employee as a result of the Employee being called as a witness in connection
with any matter involving the Employer and/or any of its officers or directors.
Nothing herein shall limit or reduce any rights of indemnification to which the
Employee might be entitled under the organizational documents of the Employer or
as allowed by applicable law.

8.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege. To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.

8.3 Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Employer shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Employer and its successors and assigns.

(c) The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Employer to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
As used in this Agreement, “Employer” shall mean the Employer as defined above
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

8.4 Notices. All notices, consents, waivers and other communication required
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

If to the Employer:

TOUSA Associates Services Company
4000 Hollywood Blvd., Suite 500-N
Hollywood, FL 33021
Attn: Clint Ooten, President
Facsimile No.: (954) 364-4020

With a copy to Patricia Petersen, General Counsel, at the same address.

If to the Employee:

Mark Upton
1603 E. Desert Willow Drive
Phoenix, AZ 85048

At the address set forth on Exhibit B.

8.5 Entire Agreement; Supersedure. This Agreement, together with the Exhibits
attached hereto, contains the entire agreement between the parties with respect
to their employer-employee relationship, and expressly terminates, rescinds,
replaces, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties with respect to their
employment relationship.

8.6 Termination of the Employment Agreement; Waiver and Release.

(a) On the terms set forth herein, the parties agree that the Employment
Agreement has terminated and shall have no further force and effect.

b) Each of the Employer and the Employee agree as follows: (i) the Employer,
together with any and all subsidiaries, affiliates, shareholders, directors,
officers, employees, or Employer representatives, hereby releases the Employee
and waives any and all claims that the Employer may now or hereafter have
against the Employee relating to the Employment Agreement; (ii) the Employee
hereby releases the Employer and waives any and all claims that Employee may now
or hereafter have against the Employer, together with any and all subsidiaries,
affiliates, shareholders, directors, officers, employees, or Employer
representatives relating to the Employment Agreement; (iii) each of the Employer
and Employee agree that the promises and commitments, releases and waivers set
forth in this Agreement shall constitute full and satisfactory consideration for
the mutual commitments and covenants set forth herein.

8.7 Governing Law; Submission to Jurisdiction. THIS AGREEMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS IN BROWARD COUNTY, FLORIDA, FOR THE PURPOSES OF
ANY PROCEEDINGS ARISING OUT OF THIS AGREEMENT.

8.8 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.

8.9 Tax Withholding and Reporting. The Employer shall withhold from all payments
hereunder all applicable taxes that it is required to withhold with respect to
payments and Benefits provided under this Agreement and shall report all such
payments and withholdings to the appropriate taxing authorities as required by
applicable law.

8.10 Amendments and Waivers. This Agreement may not be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Employee and the CEO, subject to authorization of the
Board of Directors. Any waiver by either party hereto shall be specific to the
event and shall not be deemed a waiver of any other event.

8.11 Survival. The provision of provisions of Sections 4, 5, 6, 7, and 8 shall
survive the termination of this Agreement.

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
by original or facsimile signatures, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

TOUSA Associates Services Company

         
By:
Name:
Title:
  /s/ Clint Ooten
Clint Ooten
President   /s/ Mark Upton
Mark Upton


 
       

1

Exhibit A

Definitions

“Accrued Obligations” means, at the relevant date, the sum of the following:
(i) the Employee’s earned or accrued, but unpaid, Base Salary through the date
of termination of the Employee’s employment plus 12 months prior bonus paid to
the Employee; (ii) the economic value of any of the Employee’s accrued, but
unused, vacation time; and (iii) any unreimbursed business expenses incurred by
the Employee.

“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship.

“Board of Directors” means the board of directors of the Employer.

“Business” means the business of developing land for, and the design,
construction, promotion, marketing, and sale of, single-family residences,
townhouses, and condominiums.

“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in Hollywood, Florida.

“Cause” means:

(a) an act of fraud, misappropriation, or personal dishonesty taken by the
Employee and intended to result in the personal enrichment of the Employee at
the expense of the Employer or an Affiliate, including, but not limited to, the
willful engaging by the Employee in illegal conduct or gross misconduct that is
or reasonably could be injurious to the Employer;

(b) the material violation by the Employee of any obligation of the Employee
under this Agreement, including but not limited to, the willful and continued
failure of the Employee to perform substantially the Employee’s duties with the
Employer or its Affiliates (other than such failure resulting from incapacity
due to physical or mental illness) which violation or failure is not remedied
within ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective action is delivered to the
Employee by the Board of Directors or the CEO of the Employer which specifically
identifies the manner in which the Board of Directors or the CEO believes that
the Employee has not substantially performed the Employee’s duties or violated
an obligation under this Agreement;

(c) the conviction, or plea of nolo contendere, of the Employee for any felony
or any misdemeanor involving moral turpitude;

(d) a material violation of any express direction of the Board of Directors, the
CEO, or supervisor of the Employee or a material violation of any rule,
regulation, policy or plan established or approved by the Board of Directors or
the CEO from time to time regarding the conduct of the Employer’s employees
and/or its business, which violation is not remedied within ten (10) Business
Days (or such additional reasonable period of time if additional time is
necessary to remedy) after receipt of written notice from the Employer of such
failure; or

(e) the termination or expiration of any consulting agreement between the
Employee and the Employer (or any of its Affiliates).

“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:

(a) trade secrets concerning the business and affairs of the Employer (or any of
its Affiliates), product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret under federal,
state or other applicable law; and

(b) information concerning the business and affairs of the Employer (or any of
its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Employer (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.

Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.

“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors of the Employer upon receipt and in reliance on competent
medical advice from one (1) or more individuals, selected by the Board, who are
qualified to give such professional medical advice. The Employee must submit to
a reasonable number of examinations by the medical doctor making the
determination of Disability, and the Employee hereby authorizes the disclosure
and release to the Employer of such determination and all supporting medical
records. If the Employee is not legally competent, the Employee’s legal guardian
or duly authorized attorney-in-fact will act in the Employee’s stead for the
purposes of submitting the Employee to the examinations, and providing the
authorization of disclosure required hereunder.

It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by him to perform his duties hereunder and shall
not be deemed a breach or default and the Employee shall receive full
compensation for any such period of Disability or for any other temporary
illness or incapacity during the term of this Agreement.

“Employment Period” means the term of the Employee’s employment under this
Agreement.

“Fiscal Year” means the fiscal year of Employer.

“Good Reason” means:

(a) that without the Employee’s prior written consent and in the absence of
Cause, one or more of the following events occur:

(i) any materially adverse change in the Employee’s authority, duties, or
responsibilities as set forth in Section 2 or any assignment to the Employee of
duties and responsibilities materially and substantially inconsistent with those
normally associated with such position;

(ii) the Employer requiring the Employee to be primarily based at any office
more than fifty (50) miles outside the metropolitan area of the Location as set
forth in Exhibit B, excluding travel reasonably required in the performance of
the Employee’s responsibilities;

(iii) any failure by the Employer to comply with and satisfy Section 8.3(c) of
this Agreement;

(iv) the material violation by the Employer of a material obligation of the
Employer under this Agreement, which violation or failure is not remedied within
ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective action is delivered to the
Employer and the CEO of the Employer by the Employee which specifically
identifies the manner in which Employee believes that the Employer has not
substantially performed the Employer’s duties or violated an obligation under
this Agreement; or

(v) the termination or expiration of any consulting agreement between the
Employee and the Employer (or any of its Affiliates);

and

(b) within sixty (60) Business Days learning of the occurrence of any such
event, and in the absence of any circumstances that constitutes Cause, the
Employee terminates employment with the Employer by written notice to the CEO of
the Employer; provided, however, that the events set forth in subparagraphs
(a)(i, ii or iii) shall not constitute Good Reason for purposes of this
Agreement unless, within twenty (20) Business Days of Employee’s learning of
such event, the Employee gives written notice of the event to the Employer and
the Employer fails to remedy such event within thirty (30) Business Days (or
such additional reasonable period of time if additional time is necessary to
remedy) of receipt of such notice.

“Termination Payment” shall mean a lump sum payment in cash equal to the sum of
the following: (A) an amount equal to the aggregate Base Salary (as it may be
increased from time to time pursuant to this Agreement) that would have been
payable to the Employee if his employment had continued for the then remaining
term of the Employment Period, plus 12 months prior bonus paid to the Employee,
(B) the Accrued Obligations, and (C) the fair market value of any Benefits and
perquisites (other than health benefits, if paid to the Employee pursuant to
subparagraph (ii) of Section 4.3(c) of this Agreement) to be provided to the
Employee for the then remaining term of the Employment Period.

2

Exhibit B

Employment Agreement Terms For Mark Upton



  1.   Employment Period. The Employment Period referenced in Section 2.1 of the
Agreement shall be for a period of 2 (Two) years, beginning on the Effective
Date (January 1, 2005), unless terminated earlier in accordance with the
provisions of Section 4.



  2.   Position. The Employee will serve as an Executive Vice President for
TOUSA Homes, Inc., which entity is or shall be a wholly-owned subsidiary of the
Employer. In this capacity, Employee will have such duties and responsibilities
as are reasonably consistent with such position or as may be assigned or
delegated to the Employee from time to time by the CEO of the Employer or
another executive or officer of the Employer identified by the CEO to the
Employee.



  3.   Location. The Employee’s primary place of employment hereunder shall be
at the Employer’s offices in the greater Phoenix, Arizona metropolitan area,
unless the Employee consents otherwise in writing; provided, however, that the
Employee shall travel as reasonably necessary to perform his obligations and
duties to the Employer.

4. Base Salary. Employee will be paid an annual salary of $420,000 (Four-Hundred
Twenty

Thousand Dollars) beginning January 1, 2005 in accordance with the Company’s
normal

payroll procedure.



  5.   Annual Bonus. Employee is eligible to earn an annual bonus, subject to
approval of the

Board of Directors or relevant Board Committee, calculated as follows:

EVP Regional Performance Bonuses

Effective January 1, 2005

1. The potential for performance bonuses is unlimited.

2. Based upon performance, the Company may choose to provide incremental
bonuses.



  3.   Joint ventures with home construction will be treated as though owned by
the Division. Earnings included in calculation and inventory will be subject to
the capital charge.



  4.   Bonus calculation done corporately. Provision for anticipated bonus will
be considered in the calculation.



  5.   Corporate discretionary bonus factor of .5% of regional pretax earnings
after capital charge. This is purely discretionary and will be paid after the
end of the year.



  6.   Monthly corporate capital charge for 2005 will be 100% based upon the
average monthly inventory (beginning plus end divided by two). Regional capital
charges of 10bps will also be charged on average inventory.



  7.   Failure to achieve 80% of planned earnings contribution for the quarter
(after capital charge) will result in no bonus payment, based upon the original
2005 business plan; 75% of calculated bonus amounts can be earned if cumulative
earnings for the year achieve 85% of the annual planned earnings.



  8.   Failure to achieve 90% of planned earnings contribution for the quarter
(after capital charge) will result in 50% bonus payment, based upon the original
2005 business plan; 90% of calculated bonus amounts can be earned if cumulative
earnings for the year achieve 90% of the annual planned earnings.



  9.   Finished homes over 90 days old will carry an additional capital charge
of $5,000 monthly if they remain on the books at month-end. Those over 60 days
old, but less than 90 days, will carry a $2,500 monthly capital charge.

10. All calculations are after bonus accrual.

Bonus Program Formula

     
Factor
 

 
 

.70
  1. Pretax earnings, including land gains/impairments, after capital charge.
 
   
.70
  2. Return on average inventory exceeds 15%.

.30 3. If you grow earnings by 25% over the comparable quarter of the prior
year.

Calculated excluding Capital charge in either year.

.30 4. If your NRS total homebuyer ratings are over 50%.

2.00 (Paid Quarterly)

.50 5. Corporate discretionary bonus will be paid annually (For example:
effective

communication of corporate goals to the divisions within the region,
cooperation in information sharing among the various regions and
cooperation in corporate initiatives).

2.50

The factor is applied to pretax earnings.

Example: $3,000,000 quarterly pretax earnings after capital charge

X .025 Factor above (assuming all criteria are met)

     

$ 75,000 quarterly bonus

6. Car Allowance. During the Employment Period, the Employee shall be paid a car

allowance in the amount of One Thousand Dollars ($1000) per month.



  7.   Performance Unit Program. Employee will be eligible to participate in the
Company’ Performance Unit Program (PUP). For the 2005 PUP, Employee shall be
granted Twenty-Five Thousand (25,000) Units with an effective date of January 1,
2005; such grant is subject to the terms and conditions of the PUP Letter
Agreement and PUP Term Sheet, to be provided to Employee under separate cover.
Participation and awards for future years are subject to the discretion and
approval of the Board of Directors or relevant Board Committee.



  8.   Vacation. Employee shall be entitled to Four (4) weeks of vacation per
calendar year in accordance with Section 3.5 of the Agreement.



  9.   “Change of Control” means the occurrence of any of the following events,
each of which shall be determined independently of the others:

(a) any “Person” (as defined below) becomes a “beneficial owner” (as such term
is used in Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the stock of any member of the Consolidated Group (as defined below)
entitled to vote in the election of directors. For purposes of this Exhibit A,
the term “Person” is used as such term is used in Sections 13(d) and 14(d) of
the Exchange Act; provided, however that the term shall not include any member
of the Consolidated Group, any trustee or other fiduciary holding securities
under an employee benefit plan of any member of the Consolidated Group, or any
corporation owned, directly or indirectly, by the shareholders of any member of
the Consolidated Group;

(b) shareholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;

(c) any member of the Consolidated Group is party to a merger, consolidation,
other form of business combination or a sale of all or substantially all
(eighty-five percent (85%) or more) of its assets, unless the business of such
member is continued following any such transaction by a resulting entity (which
may be, but need not be, such member) and the shareholders of such member
immediately prior to such transaction (the “Prior Shareholders”) hold, directly
or indirectly, at least forty percent (40%) of the voting power of the resulting
entity (there being excluded from the voting power held by the Prior
Shareholders, but not from the total voting power of the resulting entity, any
voting power received by Affiliates of a party to the transaction (other than
such member) in their capacities as shareholders of such member); provided,
however, that a merger or consolidation effected to implement a recapitalization
of such member (or similar transaction) in which no Person acquires more than
thirty percent (30%) of the combined voting power of such member’s then
outstanding securities shall not constitute a Change in Control; or

(d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.

Notwithstanding the foregoing, if, immediately after the occurrence of any event
enumerated above, the Continuing Directors control the majority of the Board of
Directors of the Company (or, in the case of any merger or combination in which
the Company is not the surviving entity, continue to constitute a majority of
the board of directors of such successor entity), such event shall not
constitute a Change of Control for purposes of this Agreement until such time as
the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

In the event of a Change of Control, Employee may, within sixty (60) Business
Days of learning of the occurrence the event, terminate employment with the
Employer by written notice to the Employer (which definition shall include
Employer’s successor as set forth in Section 8.3(c) of this Agreement) and will
receive Termination Payment the date of termination. The date of the Employee’s
termination of employment shall be specified in such notice, provided, however,
that such date shall not be less than one (1) month from the date written notice
is given to the Employer, notwithstanding anything to the contrary in this
Agreement.

“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic S.A. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

“Termination Payment” shall mean as set forth in the definition provided in
Exhibit A, provided, however, that in the event of termination of this Agreement
by Employee for Good Reason arising from a Change of Control, then the following
definition of Termination Payment shall be applicable:

A lump sum payment in cash equal to the sum of the following: (A) an amount
equal to
the greater of (i) the aggregate Base Salary (as it may be increased from time
to time) that
would have been payable to the Employee if employment had Employee remained
actively employed by Employer plus 12 months prior bonus paid to the Employee;
provided, however, at Employer’s discretion, some or all

of such Termination Payment may be paid to Employee at an earlier date.

         
Initials:
  /s/ MU   Mark Upton
 
       
 
  /s/ CO   Clint Ooten
 
       

3